Exhibit 10.2

PRESBIA PLC
 
AMENDMENT NO. 1 TO
 
PRESBIA PLC INCENTIVE PLAN

The Presbia PLC Incentive Plan (the “Plan”) is hereby amended by the Board of
Directors, subject to approval of shareholders of Presbia

PLC, as follows:

 

1. Section 3.2 of the Plan is hereby amended to increase the total number of
Ordinary Shares available for issuance under the Plan by 400,000 shares and to
limit the number of options and share appreciation rights that may be granted to
any employee in any fiscal year, such that Section 3.2 of the Plan, as so
amended, shall read in its entirety as follows:

 

3.2 Shares Reserved Under Plan.  Subject to adjustment as provided in Section
9.3, the total number of Ordinary Shares which may be issued pursuant to Awards
granted under the Plan shall not exceed 2,200,000 shares (all of which may be
issued pursuant to the exercise of Incentive Stock Options). Such shares may be
authorized but unissued Ordinary Shares or, to the extent permitted by
applicable law, authorized and issued Ordinary Shares held in the Company’s
treasury or acquired by the Company for the purposes of the Plan. The Committee
may direct that any share certificate evidencing shares issued pursuant to the
Plan shall bear a legend setting forth such restrictions on transferability as
may apply to such shares pursuant to the Plan. If any Award is forfeited or
otherwise terminates or is canceled without the delivery of Ordinary Shares or
Ordinary Shares are withheld from any Award (other than restricted shares) to
satisfy a Grantee’s tax withholding obligations, then the shares covered by such
forfeited, terminated or canceled Award or which are equal to the number of
shares withheld shall again become available for transfer pursuant to Awards
granted or to be granted under this Plan. Any Ordinary Shares delivered by the
Company, any Ordinary Shares with respect to which Awards are made by the
Company and any Ordinary Shares with respect to which the Company becomes
obligated to make Awards, through the assumption of, or in substitution for,
outstanding awards previously granted by an acquired entity, shall not be
counted against the shares available for Awards under this Plan. Notwithstanding
the foregoing, in the case of the cancellation or forfeiture of Restricted
Shares or other Awards with respect to which dividends have been paid or
accrued, the number of shares with respect to such Restricted Shares or other
Awards shall not be available for subsequent grants hereunder unless, in the
case of shares with respect to which dividends were accrued by unpaid, such
dividends are also canceled or forfeited. Subject to adjustment as provided in
Section 9.3, no Employee may be granted Options or share appreciation rights in
any one fiscal year of the Company with respect to more than 400,000 Ordinary
Shares each.

 

2. In order to permit grants of performance-based Awards in accordance with
Section 162(m) of the Internal Revenue Code of 1986, as amended, Article X is
hereby added to the Plan, to read in its entirety as follows:

 

Article X

 

10.1 Grant.  The Committee, in its discretion, may grant Awards that are
intended to be exempt from the deduction limitation under Section 162(m) of the
Code by virtue of the exception for “qualified performance-based compensation”
under Section 162(m) of the Code (“Section 162(m) Awards”). Section 162(m)
Awards must comply with the additional requirements set forth in this Article X,
which shall control over any other provision that pertains to such Award.

 

10.2 Performance Measures.

 

(a) Each Section 162(m) Award shall be contingent on the attainment of one or
more pre-established, objective performance goals based on one or more
Performance Measures (“Performance Goals”). Further,

--------------------------------------------------------------------------------

at the discretion of the Committee, a Section 162(m) Award may be subject to
goals and restrictions in addition to the attainment of Performance Goals.

 

(b) “Performance Measures” are one or more measures of performance based on one
or more of the following criteria, or a combination of any of the following
criteria, as determined by the Committee: (i) net earnings or net income (before
or after taxes); (ii) earnings growth; (iii) earnings per share (including, but
not limited to, growth in diluted earnings per share from continuing
operations); (iv) net sales (including, but not limited to, net sales growth);
(v) gross profits or net operating profit; (vi) return on assets, return on
equity, return on capital or return on sales; (vii) cash flow (including, but
not limited to, operating cash flow, free cash flow, cash flow return on capital
and statutory cash measures); (viii) revenue growth; (ix) earnings before or
after taxes, interest, depreciation, and/or amortization; (x) productivity
ratios; (xi) Ordinary Share price (including, but not limited to, growth
measures), (xii) total stockholder return; (xiii) expense targets; (xiv) gross
or operating margins, earnings before or after taxes, interest, depreciation,
and/or amortization margins; (xv) operating efficiency; (xvi) customer
satisfaction or increase in the number of customers; (xvii) division working
capital turnover; (xviii) strategic business or operational criteria consisting
of one or more objectives based on meeting specified goals relating to (A)
acquisitions or divestitures, (B) business expansion, (C) cost targets, (D)
diversity and inclusion, (E) efficiency, (F) management of employment practices
and employee benefits, (G) market penetration, (H) product quality and quality
audit scores, (I) reductions in errors and omissions, (J) reductions in lost
business, (K) supervision of litigation and information technology, or (L)
sustainability; (xix) market share; (xx) cost reductions; (xxi) working capital
targets; (xxii) sales backlog; (xxiii) net debt and (xxiv) economic value added.
The foregoing criteria shall have any reasonable definitions that the Committee
may specify, which may include or exclude any or all of the following items, as
the Committee may specify: extraordinary, unusual or non-recurring items; asset
write-downs; effects of changes in tax laws, accounting principles or other laws
or provisions; effects of currency fluctuations; effects of industry volumes,
customer mix or customer tooling payments and receipts; effects of financing
activities (e.g., effect on earnings per share of issuing convertible debt
securities); expenses for reorganizations and restructuring, productivity
initiatives or new business initiatives; non-operating items; acquisition and
divestiture expenses; effects of litigation or claim judgments or settlements
and effects of acquisitions and divestitures (collectively, “Unusual or
Non-Recurring Items”). Performance Goals may be (i) used to measure the
performance of the Company and/or any of its Subsidiaries as a whole, any
business unit thereof, or any combination thereof (ii) absolute or relative (to
prior performance of the Company or to the performance of one or more other
entities or external indices) and (iii) expressed in terms of a progression
within a specified range.

 

(c) To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the Performance Goals with
respect to a Section 162(m) Award, for each fiscal year of the Company, the
Committee shall have the authority to make equitable adjustments to the
Performance Measures in recognition of any Unusual or Non-Recurring Item(s)
affecting the Company or any Subsidiary.

 

(d) For each Section 162(m) Award, the Committee shall (i) select the Employee
who shall be eligible to receive a Section 162(m) Award, (ii) determine the
Performance Goals, (iii) determine the applicable period of service to which the
Performance Goals relate (the “Performance Period”), and (iv) determine, in
terms of an objective formula or standard, the method for computing the amount
of compensation payable to the Employee if the Performance Goal is obtained. The
Committee shall make the foregoing determinations prior to the commencement of
the Performance Period applicable to an Award (or within the permissible time
period established under Section 162(m) of the Code) and while the outcome of
the Performance Goals is substantially uncertain.

 

10.3 Certification of Attainment of Performance Goals; Negative Discretion.

 

(a) After each Performance Period, but in all cases prior to payment or
settlement of a Section 162(m) Award, the Committee shall certify in writing
(which may include the written minutes for any meeting of

--------------------------------------------------------------------------------

the Committee) that the Performance Goals and all other material terms
applicable to a Section 162(m) Award were in fact satisfied. At the time of such
certification, the Committee shall also determine the amount of compensation
payable to the Employee as a result of the attainment of such Performance Goals.
The Committee shall have no discretion to waive all or part of the Performance
Goals applicable to the receipt of full or partial payment of a Section 162(m)
Award, except in the case of a Change of Control or the death or disability of
an Employee.

 

(b) Notwithstanding the foregoing, the Committee may, in its discretion, reduce
any Section 162(m) Award based on such factors as may be determined by the
Committee, including, without limitation, a determination by the Committee that
such a reduction is appropriate in light of pay practices of competitors, or the
performance of the Company, a Subsidiary or an Employee relative to the
performance of competitors, or performance with respect to the Company’s
strategic business goals.

 

10.4 Individual Participant Limitations.  Subject to adjustment as provided in
Section 4.2, with respect to Section 162(m) Awards intended to be exempt from
the deduction limitation under Code Section 162(m), no Employee may be granted
in any one fiscal year of the Company (a) Restricted Shares or restricted share
units with respect to more than 400,000 Ordinary Shares each; and (b)
performance shares, performance share units or other share-based Awards that are
denominated in Ordinary Shares with respect to more than 400,000 Ordinary Shares
each. The maximum dollar value payable to any Employee in any one fiscal year of
the Company with respect to performance shares, performance share units or other
share- or cash-based Awards that may be settled in cash or other property (other
than Ordinary Shares) is $1,000,000. If an Award is cancelled, the cancelled
Award shall continue to be counted towards the applicable limitations. The
limitations in this Section 10.4 shall be interpreted and applied in a manner
consistent with Section 162(m) of the Code.

 

ADOPTED BY BOARD OF DIRECTORS: June 15, 2016

 

ADOPTED BY SHAREHOLDERS: August 4, 2016